Case: 1:17-md-02804-DAP Doc #: 3190 Filed: 02/27/20 1 of 2. PagelD #: 491942

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION OPIATE = MDL 2804
LITIGATION

 

CASE NO.: 1:17-md-02804
This document relates to: -

Sarasota County Public Hospital District d/b/a JUDGE DAN AARON POLSTER

Sarasota Memorial Health Care System, Inc. v.

Purdue Pharma L_P., et. al. SARASOTA COUNTY PUBLIC HOSPITAL

Case No. 1:18-op-46136-DAP DISTRICT’S
JOINDER IN OPPOSITION TO MOTION
FOR ENTRY OF ORDER ESTABLISHING
COMMON BENEFIT FUND

Plaintiff, Sarasota County Public Hospital District d/b/a Sarasota Memorial Health Care System,
Inc., by and through the undersigned counsel, hereby submits the following J oinder in the Opposition to
Motion for Entry of Order Establishing Common Benefit Fund filed February 27, 2020 (Dkt. No.3189).
Sarasota County Public Hospital District incorporates and adopts herein by reference the entirety of said

Petition.

Dated: February 27, 2020. BENTLEY AND BRUNING, P.A.

     
     

MORGAN R. BENTLEY, ESQ.
Florida Bar No. 0962287
mbentley@bentleyandbruning.com

DAVID A. WALLACE, ESQ.

Florida Bar No. 0608386
dwallace@bentleyandbruning.com

783 South Orange Avenue, Third Floor

Sarasota, Florida 34236

Telephone: (941) 556-9030 Facsimile: (941) 312-5316
Secondary Email: mdiven@bentleyandbruning.com
Attorneys for Plaintiff Sarasota County Public Hospital
District

 

 

1

 
Case: 1:17-md-02804-DAP Doc #: 3190 Filed: 02/27/20 2 of 2. PagelD #: 491943

STEVEN W. TEPPLER, ESQ.

Florida Bar No. 14787

12920 Fernbank Lane

Jacksonville, Florida 32223

Telephone: (202) 253-5670
steppler@me.com

Attorney for Plaintiff Sarasota County
Publie Hospital District

WILLIAM F. ROBERTSON, JR., ESQ.
Kirk-Pinkerton, PA

Florida Bar No. 436607

1 South School Avenue, 3™ Floor

Sarasota, Florida 34237

(941) 364-2400

wrobertson@kirkpinkerton.com

Attorney for Plaintiff Sarasota County Public Hospital
District

 

 
